
	
		II
		Calendar No. 317
		112th CONGRESS
		2d Session
		S. 432
		[Report No. 112–148]
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Feinstein (for
			 herself, Mr. Reid,
			 Mrs. Boxer, and Mr. Ensign) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			February 7, 2012
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To provide for environmental restoration activities and
		  forest management activities in the Lake Tahoe Basin, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lake Tahoe Restoration Act of
			 2011.
		2.Findings and
			 purposesThe Lake Tahoe
			 Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking
			 section 2 and inserting the following:
			
				2.Findings and
				purposes
					(a)FindingsCongress
				finds that—
						(1)Lake
				Tahoe—
							(A)is 1 of the
				largest, deepest, and clearest lakes in the world;
							(B)has a cobalt blue
				color, a biologically diverse alpine setting, and remarkable water clarity;
				and
							(C)is recognized
				nationally and worldwide as a natural resource of special significance;
							(2)in addition to
				being a scenic and ecological treasure, the Lake Tahoe Basin is 1 of the
				outstanding recreational resources of the United States, which—
							(A)offers skiing,
				water sports, biking, camping, and hiking to millions of visitors each year;
				and
							(B)contributes
				significantly to the economies of California, Nevada, and the United
				States;
							(3)the economy in
				the Lake Tahoe Basin is dependent on the protection and restoration of the
				natural beauty and recreation opportunities in the area;
						(4)the Lake Tahoe
				Basin continues to be threatened by the impacts of land use and transportation
				patterns developed in the last century that damage the fragile watershed of the
				Basin;
						(5)the water clarity
				of Lake Tahoe declined from a visibility level of 105 feet in 1967 to only 70
				feet in 2008;
						(6)the rate of
				decline in water clarity of Lake Tahoe has decreased in recent years;
						(7)a stable water
				clarity level for Lake Tahoe could be achieved through feasible control
				measures for very fine sediment particles and nutrients;
						(8)fine sediments
				that cloud Lake Tahoe, and key nutrients such as phosphorus and nitrogen that
				support the growth of algae and invasive plants, continue to flow into the lake
				from stormwater runoff from developed areas, roads, turf, other disturbed land,
				and streams;
						(9)the destruction
				and alteration of wetland, wet meadows, and stream zone habitat have
				compromised the natural capacity of the watershed to filter sediment,
				nutrients, and pollutants before reaching Lake Tahoe;
						(10)approximately 25
				percent of the trees in the Lake Tahoe Basin are either dead or dying;
						(11)forests in the
				Tahoe Basin suffer from over a century of fire suppression and periodic
				drought, which have resulted in—
							(A)high tree density
				and mortality;
							(B)the loss of
				biological diversity; and
							(C)a large quantity
				of combustible forest fuels, which significantly increases the threat of
				catastrophic fire and insect infestation;
							(12)the
				establishment of several aquatic and terrestrial invasive species (including
				bass, milfoil, and Asian clam) threatens the ecosystem of the Lake Tahoe
				Basin;
						(13)there is an
				ongoing threat to the Lake Tahoe Basin of the introduction and establishment of
				other invasive species (such as the zebra mussel, New Zealand mud snail, and
				quagga mussel);
						(14)the report
				prepared by the University of California, Davis, entitled the State of
				the Lake Report, found that conditions in the Lake Tahoe Basin had
				changed, including—
							(A)the average
				surface water temperature of Lake Tahoe has risen by more than 1.5 degrees
				Fahrenheit in the past 37 years; and
							(B)since 1910, the
				percent of precipitation that has fallen as snow in the Lake Tahoe Basin
				decreased from 52 percent to 34 percent;
							(15)75 percent of
				the land in the Lake Tahoe Basin is owned by the Federal Government, which
				makes it a Federal responsibility to restore environmental health to the
				Basin;
						(16)the Federal
				Government has a long history of environmental preservation at Lake Tahoe,
				including—
							(A)congressional
				consent to the establishment of the Tahoe Regional Planning Agency with—
								(i)the enactment in
				1969 of Public Law 91–148 (83 Stat. 360); and
								(ii)the enactment in
				1980 of Public Law 96–551 (94 Stat. 3233);
								(B)the establishment
				of the Lake Tahoe Basin Management Unit in 1973;
							(C)the enactment of
				Public Law 96–586 (94 Stat. 3381) in 1980 to provide for the acquisition of
				environmentally sensitive land and erosion control grants in the Lake Tahoe
				Basin;
							(D)the enactment of
				sections 341 and 342 of the Department of the Interior and Related Agencies
				Appropriations Act, 2004 (Public Law 108–108; 117 Stat. 1317), which amended
				the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112
				Stat. 2346) to provide payments for the environmental restoration projects
				under this Act; and
							(E)the enactment of
				section 382 of the Tax Relief and Health Care Act of 2006 (Public Law 109–432;
				120 Stat. 3045), which amended the Southern Nevada Public Land Management Act
				of 1998 (Public Law 105–263; 112 Stat. 2346) to authorize development and
				implementation of a comprehensive 10-year hazardous fuels and fire prevention
				plan for the Lake Tahoe Basin;
							(17)the Assistant
				Secretary of the Army for Civil Works was an original signatory in 1997 to the
				Agreement of Federal Departments on Protection of the Environment and Economic
				Health of the Lake Tahoe Basin;
						(18)the Chief of
				Engineers, under direction from the Assistant Secretary of the Army for Civil
				Works, has continued to be a significant contributor to Lake Tahoe Basin
				restoration, including—
							(A)stream and
				wetland restoration;
							(B)urban stormwater
				conveyance and treatment; and
							(C)programmatic
				technical assistance;
							(19)at the Lake
				Tahoe Presidential Forum in 1997, the President renewed the commitment of the
				Federal Government to Lake Tahoe by—
							(A)committing to
				increased Federal resources for environmental restoration at Lake Tahoe;
				and
							(B)establishing the
				Federal Interagency Partnership and Federal Advisory Committee to consult on
				natural resources issues concerning the Lake Tahoe Basin;
							(20)at the 2008 and
				2009 Lake Tahoe Forums, Senator Reid, Senator Feinstein, Senator Ensign, and
				Governor Gibbons—
							(A)renewed their
				commitment to Lake Tahoe; and
							(B)expressed their
				desire to fund the Federal share of the Environmental Improvement Program
				through 2018;
							(21)since 1997, the
				Federal Government, the States of California and Nevada, units of local
				government, and the private sector have contributed more than $1,430,000,000 to
				the Lake Tahoe Basin, including—
							(A)$424,000,000 from
				the Federal Government;
							(B)$612,000,000 from
				the State of California;
							(C)$87,000,000 from
				the State of Nevada;
							(D)$59,000,000 from
				units of local government; and
							(E)$249,000,000 from
				private interests;
							(22)significant
				additional investment from Federal, State, local, and private sources is
				necessary—
							(A)to restore and
				sustain the environmental health of the Lake Tahoe Basin;
							(B)to adapt to the
				impacts of changing climatic
				conditionswater
				temperature and precipitation; and
							(C)to protect the
				Lake Tahoe Basin from the introduction and establishment of invasive species;
				and
							(23)the Secretary
				has indicated that the Lake Tahoe Basin Management Unit has the capacity for at
				least $10,000,000 and up to $20,000,000 annually for the Fire Risk Reduction
				and Forest Management Program.
						(b)PurposesThe purposes of this Act are—
						(1)to enable the
				Chief of the Forest Service, the Director of the United States Fish and
				Wildlife Service, and the Administrator of the Environmental Protection Agency,
				in cooperation with the Planning Agency and the States of California and
				Nevada, to fund, plan, and implement significant new environmental restoration
				activities and forest management activities to address in the Lake Tahoe Basin
				the issues described in paragraphs (4) through (14) of subsection (a);
						(2)to ensure that
				Federal, State, local, regional, tribal, and private entities continue to work
				together to manage land in the Lake Tahoe Basin and to coordinate on other
				activities in a manner that supports achievement and maintenance of—
							(A)the environmental
				threshold carrying capacities for the region; and
							(B)other applicable
				environmental standards and objectives;
							(3)to support local
				governments in efforts related to environmental restoration, stormwater
				pollution control, fire risk reduction, and forest management activities;
				and
						(4)to ensure that
				agency and science community representatives in the Lake Tahoe Basin work
				together—
							(A)to develop and
				implement a plan for integrated monitoring, assessment, and applied research to
				evaluate the effectiveness of the Environmental Improvement Program; and
							(B)to provide
				objective information as a basis for ongoing decisionmaking, with an emphasis
				on decisionmaking relating to public and private land use and resource
				management in the
				Basin.
							.
		3.DefinitionsThe Lake Tahoe Restoration Act (Public Law
			 106–506; 114 Stat. 2351) is amended by striking section 3 and inserting the
			 following:
			
				3.DefinitionsIn this Act:
					(1)AdministratorThe
				term Administrator means the Administrator of the Environmental
				Protection Agency.
					(2)Assistant
				secretaryThe term Assistant Secretary means the
				Assistant Secretary of the Army for Civil Works.
					(3)ChairThe
				term Chair means the Chair of the Federal Partnership.
					(4)CompactThe
				term Compact means the Tahoe Regional Planning Compact included in
				the first section of Public Law 96–551 (94 Stat. 3233).
					(5)DirectorThe
				term Director means the Director of the United States Fish and
				Wildlife Service.
					(6)Environmental
				improvement programThe term Environmental Improvement
				Program means—
						(A)the Environmental
				Improvement Program adopted by the Planning Agency; and
						(B)any amendments to
				the Program.
						(7)Environmental
				threshold carrying capacityThe term environmental
				threshold carrying capacity has the meaning given the term in article II
				of the compact.
					(8)Federal
				partnershipThe term Federal Partnership means the
				Lake Tahoe Federal Interagency Partnership established by Executive Order 13957
				(62 Fed. Reg. 41249) (or a successor Executive order).
					(9)Forest
				management activityThe term forest management
				activity includes—
						(A)prescribed
				burning for ecosystem health and hazardous fuels reduction;
						(B)mechanical and
				minimum tool treatment;
						(C)road
				decommissioning or reconstruction;
						(D)stream
				environment zone restoration and other watershed and wildlife habitat
				enhancements;
						(E)nonnative
				invasive species management; and
						(F)other activities
				consistent with Forest Service practices, as the Secretary determines to be
				appropriate.
						(10)National
				wildland fire codeThe term national wildland fire
				code means—
						(A)the most recent
				publication of the National Fire Protection Association codes numbered 1141,
				1142, 1143, and 1144;
						(B)the most recent
				publication of the International Wildland-Urban Interface Code of the
				International Code Council; or
						(C)any other code
				that the Secretary determines provides the same, or better, standards for
				protection against wildland fire as a code described in subparagraph (A) or
				(B).
						(11)Planning
				agencyThe term Planning Agency means the Tahoe
				Regional Planning Agency established under Public Law 91–148 (83 Stat. 360) and
				Public Law 96–551 (94 Stat. 3233).
					(12)Priority
				listThe term Priority List means the environmental
				restoration priority list developed under section 8.
					(13)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Chief of the Forest Service.
					(14)Total maximum
				daily loadThe term total maximum daily load means
				the total maximum daily load allocations adopted under section 303(d) of the
				Federal Water Pollution Control Act (33 U.S.C. 1313(d)).
					(15)Stream
				Environment ZoneThe term Stream Environment Zone
				means an area that generally owes the biological and physical characteristics
				of the area to the presence of surface water or groundwater.
					(16)WatercraftThe
				term watercraft means motorized and non-motorized watercraft,
				including boats, personal watercraft, kayaks, and
				canoes.
					.
		4.Administration
			 of the lake tahoe basin management unitSection 4 of the Lake Tahoe Restoration Act
			 (Public Law 106–506; 114 Stat. 2353) is amended—
			(1)in subsection (b)(3), by striking
			 basin and inserting Basin; and
			(2)by adding at the end the following:
				
					(c)Transit
						(1)In
				generalThe Lake Tahoe Basin Management Unit shall, consistent
				with the regional transportation plan adopted by the Planning Agency, manage
				vehicular parking and traffic in the Lake Tahoe Basin Management Unit, with
				priority given—
							(A)to improving
				public access to the Lake Tahoe Basin, including the prioritization of
				alternatives to the private automobile, consistent with the requirements of the
				Compact;
							(B)to coordinating
				with the Nevada Department of Transportation, Caltrans, State parks, and other
				entities along Nevada Highway 28 and California Highway 89; and
							(C)to providing
				support and assistance to local public transit systems in the management and
				operations of activities under this subsection.
							(2)National forest
				transit programConsistent with the support and assistance
				provided under paragraph (1)(C), the Secretary, in consultation with the
				Secretary of Transportation, may enter into a contract, cooperative agreement,
				interagency agreement, or other agreement with the Department of Transportation
				to secure operating and capital funds from the National Forest Transit
				Program.
						(d)Forest
				management activities
						(1)Coordination
							(A)In
				generalIn conducting forest management activities in the Lake
				Tahoe Basin Management Unit, the Secretary shall, as appropriate, coordinate
				with the Administrator and State and local agencies and organizations,
				including local fire departments and volunteer groups.
							(B)GoalsThe
				coordination of activities under subparagraph (A) should aim to increase
				efficiencies and maximize the compatibility of management practices across
				public property boundaries.
							(2)Multiple
				benefits
							(A)In
				generalIn conducting forest management activities in the Lake
				Tahoe Basin Management Unit, the Secretary shall conduct the activities in a
				manner that—
								(i)except as
				provided in subparagraph (B), attains multiple ecosystem benefits,
				including—
									(I)reducing forest
				fuels;
									(II)maintaining or
				restoring biological diversity;
									(III)improving
				wetland and water quality, including in Stream Environment Zones; and
									(IV)increasing
				resilience to changing climatic
				conditionswater
				temperature and precipitation; and
									(ii)helps achieve
				and maintain the environmental threshold carrying capacities established by the
				Planning Agency.
								(B)ExceptionNotwithstanding
				clause (A)(i), the attainment of multiple ecosystem benefits shall not be
				required if the Secretary determines that management for multiple ecosystem
				benefits would excessively increase the cost of a project in relation to the
				additional ecosystem benefits gained from the management activity.
							(3)Ground
				disturbanceConsistent with applicable Federal law and Lake Tahoe
				Basin Management Unit land and resource management plan direction, the
				Secretary shall—
							(A)establish
				post-project ground condition criteria for ground disturbance caused by forest
				management activities; and
							(B)provide for
				monitoring to ascertain the attainment of the post-project conditions.
							(e)Withdrawal of
				Federal land
						(1)In
				generalSubject to valid existing rights and paragraphs (2) and
				(3), the Federal land located in the Lake Tahoe Basin Management Unit is
				withdrawn from—
							(A)all forms of
				entry, appropriation, or disposal under the public land laws;
							(B)location, entry,
				and patent under the mining laws; and
							(C)disposition under
				all laws relating to mineral and geothermal leasing.
							(2)Determination
							(A)In
				generalThe withdrawal under paragraph (1) shall be in effect
				until the date on which the Secretary, after conducting a review of all Federal
				land in the Lake Tahoe Basin Management Unit and receiving public input, has
				made a determination on which parcels of Federal land should remain
				withdrawn.
							(B)RequirementsThe
				determination of the Secretary under subparagraph (A)—
								(i)shall be
				effective beginning on the date on which the determination is issued;
								(ii)may be altered
				by the Secretary as the Secretary determines to be necessary; and
								(iii)shall not be
				subject to administrative renewal.
								(3)ExceptionsA
				land exchange shall be exempt from withdrawal under this subsection if carried
				out under—
							(A)the Lake Tahoe
				Restoration Act (Public Law 106–506; 114 Stat. 2351); or
							(B)the
				Santini-Burton Act (Public Law 96–586; 94 Stat. 3381).
							(f)Environmental
				threshold carrying capacityThe Lake Tahoe Basin Management Unit shall
				support the attainment of the environmental threshold carrying
				capacities.
					(g)Cooperative
				authorities
						(1)In
				generalDuring the 4 fiscal years following the date of enactment
				of the Lake Tahoe Restoration Act of 2011, the Secretary, in conjunction with
				land adjustment projects or programs, may enter into contracts and cooperative
				agreements with States, units of local government, and other public and private
				entities to provide for fuel reduction, erosion control, reforestation, Stream
				Environment Zone restoration, and similar management activities on Federal land
				and non-Federal land within the projects or programs.
						(2)Report on Land
				Status
							(A)In
				generalNot later than 2 years after the date of enactment of the
				Lake Tahoe Restoration Act of 2011, the Secretary shall submit to Congress a
				report regarding the management of land in the Lake Tahoe Basin Management Unit
				Urban Lots Program, including—
								(i)a
				description of future plans and recent actions for land consolidation and
				adjustment; and
								(ii)the
				identification of any obstacles to desired conveyances or interchanges.
								(B)InclusionsThe
				report submitted under subparagraph (A) may contain recommendations for
				additional legislative authority.
							(C)EffectNothing
				in this paragraph delays the conveyance of parcels under—
								(i)the authority of
				this Act; or
								(ii)any other
				authority available to the Secretary.
								(3)Supplemental
				authorityThe authority of this subsection is supplemental to all
				other cooperative authorities of the
				Secretary.
						.
			5.ConsultationThe Lake Tahoe Restoration Act (Public Law
			 106–506; 114 Stat. 2351) is amended by striking section 5 and inserting the
			 following:
			
				5.ConsultationIn carrying out this Act, the Secretary, the
				Administrator, and the Director shall, as appropriate and in a timely manner,
				consult with the heads of the Washoe Tribe, applicable Federal, State,
				regional, and local governmental agencies, and the Lake Tahoe Federal Advisory
				Committee.
				.
		6.Authorized
			 projectsThe Lake Tahoe
			 Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking
			 section 6 and inserting the following:
			
				6.Authorized
				projects
					(a)In
				generalThe Secretary, the Director, and the Administrator, in
				coordination with the Planning Agency and the States of California and Nevada,
				may carry out or provide financial assistance to any project or program
				described in subsection (c) or included in the Priority List under section 8 to
				further the purposes of the Environmental Improvement Program if the project
				has been subject to environmental review and approval, respectively, as
				required under Federal law, article 7 of the Compact, and State law, as
				applicable. The Administrator shall use no more than 3 percent of the funds
				provided for administering the projects or programs described in subsection (c)
				(1) and (2).
					(b)Monitoring and
				assessmentAll projects authorized under subsection (c) and
				section 8 shall—
						(1)include funds for
				monitoring and assessment of the results and effectiveness at the project and
				program level consistent with the program developed under section 11;
				and
						(2)use the
				integrated multiagency performance measures established under that
				section.
						(c)Description of
				activities
						(1)Stormwater
				management, erosion control, and total maximum daily load
				implementationOf the amounts made available under section 18(a),
				$40,000,000 shall be made available for grants by the Administrator for the
				Federal share of the following projects:
							(A)Bijou Stormwater
				Improvement Project in the City of South Lake Tahoe, California.
							(B)Christmas Valley
				Stormwater Improvement Project in El Dorado County, California.
							(C)Kings Beach
				Watershed Improvement Project in Placer County, California.
							(D)Lake Forest
				Stormwater and Watershed Improvement Project in Placer County,
				California.
							(E)Crystal Bay
				Stormwater Improvement Project in Washoe County, Nevada.
							(F)Washoe County
				Stormwater Improvement Projects 4, 5, and 6 in Washoe County, Nevada.
							(G)Upper and Lower
				Kingsbury Project in Douglas County, Nevada.
							(H)Lake Village
				Drive-Phase II Stormwater Improvement in Douglas County, Nevada.
							(I)State Route 28
				Spooner to Sand Harbor Stormwater Improvement, Washoe County, Nevada.
							(J)State Route 431
				Stormwater Improvement, Washoe County, Nevada.
							(2)Stream
				environment zone and watershed restorationOf the amounts made
				available under section 18(a), $32,000,000 shall be made available for grants
				by the Administrator for the Federal share of the following projects:
							(A)Upper Truckee
				River and Marsh Restoration Project.
							(B)Upper Truckee
				River Mosher, Reaches 1 & 2.
							(C)Upper Truckee
				River Sunset Stables.
							(D)Lower Blackwood
				Creek Restoration Project.
							(E)Ward
				Creek.
							(F)Third
				Creek/Incline Creek Watershed Restoration.
							(G)Rosewood Creek
				Restoration Project.
							(3)Fire risk
				reduction and forest management
							(A)In
				generalOf the amounts made available under section 18(a),
				$136,000,000 shall be made available for assistance by the Secretary for the
				following projects:
								(i)Projects
				identified as part of the Lake Tahoe Basin Multi-Jurisdictional Fuel Reduction
				and Wildfire Prevention Strategy 10-Year Plan.
								(ii)Competitive
				grants for fuels work to be awarded by the Secretary to communities that have
				adopted national wildland fire codes to implement the applicable portion of the
				10-year plan described in clause (i).
								(iii)Biomass
				projects, including feasibility assessments and transportation of
				materials.
								(iv)Angora Fire
				Restoration projects under the jurisdiction of the Secretary.
								(v)Washoe Tribe
				projects on tribal lands within the Lake Tahoe Basin.
								(B)Multiple
				benefit fuels projectsConsistent with the requirements of
				section 4(d)(2), not more than $10,000,000 of the amounts made available to
				carry out subparagraph (A) shall be available to the Secretary for the planning
				and implementation of multiple benefit fuels projects with an emphasis on
				restoration projects in Stream Environment Zones.
							(C)Minimum
				allocationOf the amounts made available to carry out
				subparagraph (A), at least $80,000,000 shall be made available to the Secretary
				for projects under subparagraph (A)(i).
							(D)PriorityUnits
				of local government that have dedicated funding for inspections and enforcement
				of defensible space regulations shall be given priority for amounts provided
				under this paragraph.
							(E)Cost-sharing
				requirements
								(i)In
				generalAs a condition on the receipt of funds, communities or
				local fire districts that receive funds under this paragraph shall provide a 25
				percent match.
								(ii)Form of
				non-Federal share
									(I)In
				generalThe non-Federal share required under clause (i) may be in
				the form of cash contributions or in-kind contributions, including providing
				labor, equipment, supplies, space, and other operational needs.
									(II)Credit for
				certain dedicated fundingThere shall be credited toward the
				non-Federal share required under clause (i) any dedicated funding of the
				communities or local fire districts for a fuels reduction management program,
				defensible space inspections, or dooryard chipping.
									(III)DocumentationCommunities
				and local fire districts shall—
										(aa)maintain a
				record of in-kind contributions that describes—
											(AA)the monetary
				value of the in-kind contributions; and
											(BB)the manner in
				which the in-kind contributions assist in accomplishing project goals and
				objectives; and
											(bb)document in all
				requests for Federal funding, and include in the total project budget, evidence
				of the commitment to provide the non-Federal share through in-kind
				contributions.
										(4)Invasive
				species managementOf the amounts to be made available under
				section 18(a), $20,500,000 shall be made available to the Director for the
				Aquatic Invasive Species Program and the watercraft inspections described in
				section 9.
						(5)Special status
				species managementOf the amounts to be made available under
				section 18(a), $20,000,000 shall be made available to the Director for the
				Lahontan Cutthroat Trout Recovery Program.
						(6)Lake tahoe
				basin programOf the amounts to be made available under section
				18(a), $30,000,000 shall be used to develop and implement the Lake Tahoe Basin
				Program developed under section 11.
						(d)Use of
				remaining fundsAny amounts made available under section 18(a)
				that remain available after projects described in subsection (c) have been
				funded shall be made available for projects included in the Priority List under
				section
				8.
					.
		7.Environmental
			 restoration priority listThe
			 Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is
			 amended—
			(1)by striking
			 sections 8 and 9;
			(2)by redesignating sections 10, 11, and 12 as
			 sections 16, 17, and 18, respectively; and
			(3)by inserting
			 after section 7 the following:
				
					8.Environmental
				restoration priority list
						(a)FundingSubject
				to section 6(d), of the amounts to be made available under section 18(a), at
				least $136,000,000 shall be made available for projects identified on the
				Priority List.
						(b)DeadlineNot
				later than February 15 of the year after the date of enactment of the Lake
				Tahoe Restoration Act of 2011, the Chair, in consultation with the Secretary,
				the Administrator, the Director, the Planning Agency, the States of California
				and Nevada, the Federal Partnership, the Washoe Tribe, the Lake Tahoe Federal
				Advisory Committee, and the Tahoe Science Consortium shall submit to Congress a
				prioritized list of all Environmental Improvement Program projects for the Lake
				Tahoe Basin, regardless of program category.
						(c)Criteria
							(1)In
				generalThe priority of projects included in the Priority List
				shall be based on the best available science and the following criteria:
								(A)The 5-year
				threshold carrying capacity evaluation.
								(B)The ability to
				measure progress or success of the project.
								(C)The potential to
				significantly contribute to the achievement and maintenance of the
				environmental threshold carrying capacities identified in the Compact
				for—
									(i)air
				quality;
									(ii)fisheries;
									(iii)noise;
									(iv)recreation;
									(v)scenic
				resources;
									(vi)soil
				conservation;
									(vii)forest
				health;
									(viii)water quality;
				and
									(ix)wildlife.
									(D)The ability of a
				project to provide multiple benefits.
								(E)The ability of a
				project to leverage non-Federal contributions.
								(F)Stakeholder
				support for the project.
								(G)The justification
				of Federal interest.
								(H)Agency
				priority.
								(I)Agency
				capacity.
								(J)Cost-effectiveness.
								(K)Federal funding
				history.
								(2)Secondary
				factorsIn addition to the criteria under paragraph (1), the
				Chair shall, as the Chair determines to be appropriate, give preference to
				projects in the Priority List that benefit existing neighborhoods in the Basin
				that are at or below regional median income levels, based on the most recent
				census data available.
							(3)Erosion control
				projectsFor purposes of the Priority List and section 6(c)(1),
				erosion control projects shall be considered part of the stormwater management
				and total maximum daily load program of the Environmental Improvement Program.
				The Administrator shall coordinate with the Secretary on such projects.
							(d)Revisions
							(1)In
				generalThe Priority List submitted under subsection (b) shall be
				revised—
								(A)every 4 years;
				or
								(B)on a finding of
				compelling need under paragraph (2).
								(2)Finding of
				compelling need
								(A)In
				generalIf the Secretary, the Administrator, or the Director
				makes a finding of compelling need justifying a priority shift and the finding
				is approved by the Secretary, the Executive Director of the Planning Agency,
				the California Natural Resources Secretary, and the Director of the Nevada
				Department of Conservation, the Priority List shall be revised in accordance
				with this subsection.
								(B)InclusionsA
				finding of compelling need includes—
									(i)major scientific
				findings;
									(ii)results from the
				threshold evaluation of the Planning Agency;
									(iii)emerging
				environmental threats; and
									(iv)rare
				opportunities for land acquisition.
									9.Aquatic invasive
				species prevention
						(a)In
				generalNot later than 60 days after the date of enactment of the
				Lake Tahoe Restoration Act of 2011, the Director, in coordination with the
				Planning Agency, the California Department of Fish and Game, and the Nevada
				Department of Wildlife, shall deploy strategies that meet or exceed the
				criteria described in subsection (b) for preventing the introduction of aquatic
				invasive species into the Lake Tahoe Basin.
						(b)CriteriaThe
				strategies referred to in subsection (a) shall provide that—
							(1)combined
				inspection and decontamination stations be established and operated at not less
				than 2 locations in the Lake Tahoe Basin;
							(2)watercraft not be
				allowed to launch in waters of the Lake Tahoe Basin if the watercraft—
								(A)has been in
				waters infested by quagga or zebra mussels;
								(B)shows evidence of
				invasive species that the Director has determined would be detrimental to the
				Lake Tahoe ecosystem; and
								(C)cannot be
				reliably decontaminated in accordance with paragraph (3);
								(3)subject to
				paragraph (4), all watercraft surfaces and appurtenance (such as anchors and
				fenders) that contact with water shall be reliably decontaminated, based on
				standards developed by the Director using the best available science;
							(4)watercraft
				bearing positive verification of having last launched within the Lake Tahoe
				Basin may be exempted from decontamination under paragraph (3); and
							(5)while in the Lake
				Tahoe Basin, all watercraft maintain documentation of compliance with the
				strategies deployed under this section.
							(c)CertificationThe
				Director may certify State agencies to perform the decontamination activities
				described in subsection (b)(3) at locations outside the Lake Tahoe Basin if
				standards at the sites meet or exceed standards for similar sites in the Lake
				Tahoe Basin established under this section.
						(d)ApplicabilityThe
				strategies and criteria developed under this section shall apply to all
				watercraft to be launched on water within the Lake Tahoe Basin.
						(e)FeesThe Director may collect and spend fees for
				decontamination only at a level sufficient to cover the costs of operation of
				inspection and decontamination stations under this section.
						(f)Civil
				penalties
							(1)In
				generalAny person that launches, attempts to launch, or
				facilitates launching of watercraft not in compliance with strategies deployed
				under this section shall be liable for a civil penalty in an amount not to
				exceed $1,000 per violation.
							(2)Other
				authoritiesAny penalties assessed under this subsection shall be
				separate from penalties assessed under any other authority.
							(g)LimitationThe strategies and criteria under
				subsections (a) and (b), respectively, may be modified if the Secretary of the
				Interior, in a nondelegable capacity and in consultation with the Planning
				Agency and State governments, issues a determination that alternative measures
				will be no less effective at preventing introduction of aquatic invasive
				species into Lake Tahoe than the strategies and criteria.
						(h)FundingOf the amounts made available under section
				6(c)(4), not more than $500,000 shall be made available to the Director, in
				coordination with the Planning Agency and State governments—
							(1)to evaluate the
				feasibility, cost, and potential effectiveness of further efforts that could be
				undertaken by the Federal Government, State and local governments, or private
				entities to guard against introduction of aquatic invasive species into Lake
				Tahoe, including the potential establishment of inspection and decontamination
				stations on major transitways entering the Lake Tahoe Basin; and
							(2)to evaluate and
				identify options for ensuring that all waters connected to Lake Tahoe are
				protected from quagga and zebra mussels and other aquatic invasive
				species.
							(i)Supplemental
				authorityThe authority under this section is supplemental to all
				actions taken by non-Federal regulatory authorities.
						(j)Savings
				clauseNothing in this title shall be construed as restricting,
				affecting, or amending any other law or the authority of any department,
				instrumentality, or agency of the United States, or any State or political
				subdivision thereof, respecting the control of invasive species.
						10.Army Corps of
				Engineers; interagency agreements
						(a)In
				generalThe Assistant
				Secretary may enter into interagency agreements with non-Federal interests in
				the Lake Tahoe Basin to use Lake Tahoe Partnership-Miscellaneous General
				Investigations funds to provide programmatic technical assistance for the
				Environmental Improvement Program.
						(b)Local
				cooperation agreements
							(1)In
				generalBefore providing technical assistance under this section,
				the Assistant Secretary shall enter into a local cooperation agreement with a
				non-Federal interest to provide for the technical assistance.
							(2)ComponentsThe
				agreement entered into under paragraph (1) shall—
								(A)describe the
				nature of the technical assistance;
								(B)describe any
				legal and institutional structures necessary to ensure the effective long-term
				viability of the end products by the non-Federal interest; and
								(C)include
				cost-sharing provisions in accordance with paragraph (3).
								(3)Federal
				share
								(A)In
				generalThe Federal share of project costs under each local
				cooperation agreement under this subsection shall be 65 percent.
								(B)FormThe
				Federal share may be in the form of reimbursements of project costs.
								(C)CreditThe
				non-Federal interest may receive credit toward the non-Federal share for the
				reasonable costs of related technical activities completed by the non-Federal
				interest before entering into a local cooperation agreement with the Assistant
				Secretary under this subsection.
								11.Lake Tahoe
				Basin ProgramThe
				Administrator, in cooperation with the Secretary, the Planning Agency, the
				States of California and Nevada, and the Tahoe Science Consortium, shall
				develop and implement the Lake Tahoe Basin Program that—
						(1)develops and
				regularly updates an integrated multiagency programmatic assessment and
				monitoring plan—
							(A)to evaluate the
				effectiveness of the Environmental Improvement Program;
							(B)to evaluate the
				status and trends of indicators related to environmental threshold carrying
				capacities; and
							(C)to assess the
				impacts and risks of changing
				climatic
				conditionswater
				temperature and precipitation and invasive species;
							(2)develops a
				comprehensive set of performance measures for Environmental Improvement Program
				assessment;
						(3)coordinates the
				development of the annual report described in section 13;
						(4)produces and
				synthesizes scientific information necessary for—
							(A)the
				identification and refinement of environmental indicators for the Lake Tahoe
				Basin; and
							(B)the evaluation of
				standards and benchmarks;
							(5)conducts applied
				research, programmatic technical assessments, scientific data management,
				analysis, and reporting related to key management questions;
						(6)develops new
				tools and information to support objective assessments of land use and resource
				conditions;
						(7)provides
				scientific and technical support to the Federal Government and State and local
				governments in—
							(A)reducing
				stormwater runoff, air deposition, and other pollutants that contribute to the
				loss of lake clarity; and
							(B)the development
				and implementation of an integrated stormwater monitoring and assessment
				program;
							(8)establishes and
				maintains independent peer review processes—
							(A)to evaluate the
				Environmental Improvement Program; and
							(B)to assess the
				technical adequacy and scientific consistency of central environmental
				documents, such as the 5-year threshold review; and
							(9)provides
				scientific and technical support for the development of appropriate management
				strategies to accommodate changing
				climatic
				conditionswater
				temperature and precipitation in the Lake Tahoe Basin.
						12.Public outreach
				and education
						(a)In
				generalThe Secretary,
				Administrator, and Director will coordinate with the Planning Agency to conduct
				public education and outreach programs, including encouraging—
							(1)owners of land and residences in the Lake
				Tahoe Basin—
								(A)to implement defensible space; and
								(B)to conduct best management practices for
				water quality; and
								(2)owners of land and residences in the Lake
				Tahoe Basin and visitors to the Lake Tahoe Basin, to help prevent the
				introduction and proliferation of invasive species as part of the private share
				investment in the Environmental Improvement Program.
							(b)Required
				coordinationPublic outreach
				and education programs for aquatic invasive species under this section
				shall—
							(1)be coordinated with Lake Tahoe Basin
				tourism and business organizations; and
							(2)include provisions for the programs to
				extend outside of the Lake Tahoe Basin.
							13.Reporting
				requirementsNot later than
				February 15 of each year, the Administrator, in cooperation with the Chair, the
				Secretary, the Director, the Planning Agency, and the States of California and
				Nevada, consistent with section 6(c)(6) and section 11, shall submit to
				Congress a report that describes—
						(1)the status of all
				Federal, State, local, and private projects authorized under this Act,
				including to the maximum extent practicable, for projects that will receive
				Federal funds under this Act during the current or subsequent fiscal
				year—
							(A)the project
				scope;
							(B)the budget for
				the project; and
							(C)the justification
				for the project, consistent with the criteria established in section
				8(c)(1);
							(2)Federal, State,
				local, and private expenditures in the preceding fiscal year to implement the
				Environmental Improvement Program and projects otherwise authorized under this
				Act;
						(3)accomplishments
				in the preceding fiscal year in implementing this Act in accordance with the
				performance measures and other monitoring and assessment activities; and
						(4)public education
				and outreach efforts undertaken to implement programs and projects authorized
				under this Act.
						14.Annual budget
				planAs part of the annual
				budget of the President, the President shall submit information regarding each
				Federal agency involved in the Environmental Improvement Program (including the
				Forest Service, the Environmental Protection Agency, and the United States Fish
				and Wildlife Service), including—
						(1)an interagency
				crosscut budget that displays the proposed budget for use by each Federal
				agency in carrying out restoration activities relating to the Environmental
				Improvement Program for the following fiscal year;
						(2)a detailed
				accounting of all amounts received and obligated by Federal agencies to achieve
				the goals of the Environmental Improvement Program during the preceding fiscal
				year; and
						(3)a description of
				the Federal role in the Environmental Improvement Program, including the
				specific role of each agency involved in the restoration of the Lake Tahoe
				Basin.
						15.Grant for
				watershed strategy
						(a)In
				generalOf the amounts to be
				made available under section 18(a), the Administrator shall use not more than
				$500,000 to provide a grant, on a competitive basis, to States, federally
				recognized Indian tribes, interstate agencies, other public or nonprofit
				agencies and institutions, or institutions of higher education to develop a
				Lake Tahoe Basin watershed strategy in coordination with the Planning Agency,
				the States of California and Nevada, and the Secretary.
						(b)CommentIn
				developing the watershed strategy under subsection (a), the grant recipients
				shall provide an opportunity for public review and comment.
						(c)ComponentsThe watershed strategy developed under
				subsection (a) shall include—
							(1)a classification
				system, inventory, and assessment of stream environment zones;
							(2)comprehensive
				watershed characterization and restoration priorities consistent with—
								(A)the Lake Tahoe
				total maximum daily load; and
								(B)the environmental
				threshold carrying capacities of Lake Tahoe;
								(3)a monitoring and
				assessment program consistent with section 11; and
							(4)an adaptive
				management system—
								(A)to measure and
				evaluate progress; and
								(B)to adjust the
				program.
								(d)DeadlineThe
				watershed strategy developed under subsection (a) shall be completed by the
				date that is 2 years after the date on which funds are made available to carry
				out this
				section.
						.
			8.Relationship to
			 other lawsSection 17 of The
			 Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2358) (as
			 redesignated by section 7(2)) is amended by inserting , Director, or
			 Administrator after Secretary.
		9.Authorization of
			 appropriationsThe Lake Tahoe
			 Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking
			 section 18 (as redesignated by section 7(2)) and inserting the
			 following:
			
				18.Authorization
				of appropriations
					(a)Funding
						(1)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this Act $415,000,000 for a period of 10 fiscal years beginning the first
				fiscal year after the date of enactment of the Lake Tahoe Restoration Act of
				2011.
						(2)Use of
				fundsAs of the date of enactment of the Lake Tahoe Restoration
				Act of 2011, of the funds authorized to be appropriated to be used to carry out
				sections 6 and 7, the Secretary may use such sums as are necessary to implement
				projects on the Priority List, to remain available until expended.
						(b)Effect on other
				fundsAmounts authorized under this section and any amendments
				made by this Act—
						(1)shall be in
				addition to any other amounts made available to the Secretary, Administrator,
				or Director for expenditure in the Lake Tahoe Basin; and
						(2)shall not reduce
				allocations for other Regions of the Forest Service, Environmental Protection
				Agency, or United States Fish and Wildlife Service.
						(c)Cost-Sharing
				requirementExcept as provided in subsection (d) and section
				6(c)(3)(E), the States of California and Nevada shall pay 50 percent of the
				aggregate costs of restoration activities in the Lake Tahoe Basin funded under
				section 6 or 8.
					(d)Relocation
				costsNotwithstanding subsection (c), the Secretary shall provide
				to local utility districts two-thirds of the costs of relocating facilities in
				connection with—
						(1)environmental
				restoration projects under sections 6 and 8; and
						(2)erosion control
				projects under section 2 of Public Law 96–586 (94 Stat. 3381).
						(e)SignageTo
				the maximum extent practicable, a project provided assistance under this Act
				shall include appropriate signage at the project site that—
						(1)provides
				information to the public on—
							(A)the amount of
				Federal funds being provided to the project; and
							(B)this Act;
				and
							(2)displays the
				visual identity mark of the Environmental Improvement
				Program.
						.
		10.Conforming
			 amendments
			(a)Administration
			 of acquired landSection 3(b) of Public Law 96–586 (94 Stat.
			 3384) is amended—
				(1)by striking (b) Lands and
			 inserting the following:
					
						(b)Administration
				of acquired land
							(1)In
				generalLand
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Interchange
							(A)In
				generalNotwithstanding paragraph (1), the Secretary of
				Agriculture (acting through the Chief of the Forest Service) (referred to in
				this paragraph as the Secretary) may interchange (as defined in
				the first section of Public Law 97–465 (16 U.S.C. 521c)) any land or interest
				in land within the Lake Tahoe Basin Management Unit described in subparagraph
				(B) with appropriate units of State government.
							(B)Eligible
				landThe land or interest in land referred to in subparagraph (A)
				is land or an interest in land that the Secretary determines is not subject to
				efficient administration by the Secretary because of the location or size of
				the land.
							(C)ConsiderationIn
				any interchange under this paragraph, the Secretary shall accept land within
				the Lake Tahoe Basin Management Unit of approximately equal value (as defined
				in accordance with section 6(2) of Public Law 97–465 (16 U.S.C. 521h)).
							(D)Environmental
				analysisFor the purposes of any environmental analysis of an
				interchange under this paragraph, the Secretary shall—
								(i)assume the
				maintenance of the environmental status quo; and
								(ii)not be required
				to individually assess each parcel that is managed under the Lake Tahoe Basin
				Management Unit Urban Lots Program.
								(E)Use of land
				acquired by State governmentIn any interchange under this
				paragraph, the Secretary shall—
								(i)insert in the
				applicable deed such terms, covenants, conditions, and reservations as the
				Secretary determines to be necessary to ensure—
									(I)protection of the
				public interest, including protection of the ecological, scenic, wildlife, and
				recreational values of the National Forest System; and
									(II)the provision
				for appropriate access to, and use of, land within the National Forest
				System;
									(III)that land
				subject to exchange is monitored for compliance with subclauses (I) and (II);
				and
									(IV)if the land
				conveyed under this paragraph is used in a manner that is inconsistent with
				this section, the land shall, at the discretion of the Secretary, revert to the
				United States; or
									(ii)reserve a
				conservation easement to ensure that the land conveyed is managed in accordance
				with subclauses (I) through (IV) of clause (i).
								(F)Delegation of
				monitoring and enforcement by transfer of conservation easement
								(i)Definition of
				eligible entityIn this subparagraph, the term eligible
				entity means—
									(I)a conservation
				agency of a local government or an Indian tribe;
									(II)the Tahoe
				Regional Planning Agency; or
									(III)an organization
				that—
										(aa)is
				organized for, and at all times since the formation of the organization, has
				been operated principally for 1 or more of the conservation purposes specified
				in clause (i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal
				Revenue Code of 1986;
										(bb)is
				an organization described in section 501(c)(3) of that Code that is exempt from
				taxation under section 501(a) of that Code;
										(cc)is
				described in paragraph (1) or (2) of section 509(a) of that Code; or
										(dd)(AA)is described in
				section 509(a)(3) of that Code; and
											(BB)is controlled by an organization described
				in section 509(a)(2) of that Code.
											(ii)DelegationSubject
				to clause (iii), the Secretary may delegate to an eligible entity any
				monitoring and enforcement duties relating to a conservation easement under
				this paragraph by transferring title of ownership to an easement to an eligible
				entity to hold and enforce.
								(iii)RestrictionThe
				Secretary may delegate monitoring or enforcement duties under clause (ii)
				if—
									(I)the Secretary
				retains the right to conduct periodic inspections and enforce the
				easement;
									(II)the Secretary
				determines that the transfer will promote protection of ecological, scenic,
				wildlife, and recreational values;
									(III)the eligible
				entity assumes the costs incurred in administering and enforcing the
				easement;
									(IV)the Secretary
				determines that the eligible entity has the resources necessary to carry out
				monitoring and enforcement activities; and
									(V)all delegated
				monitoring and enforcement duties revert to the Secretary if the eligible
				entity cannot perform the delegated duties, at the discretion of the
				Secretary.
									(G)Transfer of
				land acquired by units of State governmentAny unit of State
				government that receives National Forest System land through an interchange
				under this paragraph shall not convey the land to any person or entity other
				than the Federal Government or a State
				government.
							.
				(b)Interagency
			 agreement fundingSection 108(g) of title I of division C of the
			 Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 2942) is
			 amended by striking $25,000,000 and inserting
			 $75,000,000.
			
	
		February 7, 2012
		Reported with amendments
	
